Citation Nr: 0005862	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-06 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an increased rating for residuals of left 
navicular fracture, currently evaluated as 10 percent 
disabling. 

4.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a left 
elbow disability.

5.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a right 
elbow disability.

6.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a right 
shoulder disability.

7.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a left 
shoulder disability.

8.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a right 
wrist disability.

9.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for status 
post septoplasty for nasal septal deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from November 1975 to August 
1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for residuals of left navicular chip 
fracture, evaluated as noncompensably disabling, and denied 
service connection for a stomach disorder, bilateral knee 
conditions, and hearing loss.  The November 1996 decision 
also denied the veteran's application to reopen his claims 
for service connection for left and right elbow conditions, 
right shoulder myositis, the residuals of a left shoulder 
injury, the residuals of a right wrist injury, and status 
post septoplasty for nasal septal deformity.  In December 
1996 the veteran filed a notice of disagreement with regard 
to all issues except the denial of service connection for 
bilateral knee conditions.  A statement of the case was 
issued in February 1997, and the veteran filed a substantive 
appeal in March 1997.  In January 1999 the RO assigned a 
10 percent evaluation for residuals of left navicular 
fracture.

It is further noted that the veteran submitted a timely 
notice of disagreement with regard to the denial of service 
connection for bilateral knee conditions in April 1997.  The 
issue was addressed in the January 1999 supplemental 
statement of the case, and the veteran was notified by letter 
dated February 1, 1999, of the necessity of filing a 
substantive appeal within 60 days, in order to perfect his 
appeal of any issue which was not addressed in his previous 
substantive appeal.  Although an appeal to the Board is 
initiated by filing a notice of disagreement, the appeal is 
completed by filing a substantive appeal after a statement of 
the case is issued. 38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (1999).  The record does not 
reflect that a timely substantive appeal was filed with 
regard to the issue of service connection for bilateral knee 
conditions.  Therefore, the veteran has not perfected his 
appeal of that issue, which is not before the Board for 
appellate review. 38 C.F.R. § 20.200 (1999).   


FINDINGS OF FACT

1.  The record does not present competent evidence of a 
medical nexus between a current digestive disorder and active 
service.  

2.  The record does not present competent evidence of hearing 
loss disability.

3.  Residuals of left navicular fracture are manifested by 
subjective reports of pain associated with cold weather, with 
clinical findings of full left wrist range of motion, no 
associated tenderness, and strong grasp, and radiographic 
findings of well healed bone, with no significant soft tissue 
swelling and no evidence for avascular necrosis.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a stomach disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for hearing loss disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.385 (1999). 

3.  Residuals of left navicular fracture are not more than 
10 percent disabling in accordance with the applicable 
schedular. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 and 
4.71a, Codes 5214 and 5215 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records dated in October 1976 to March 1982 
reflect that the veteran was treated on multiple occasions 
for symptoms referable to the digestive system, which were 
most often assessed as gastroenteritis.  In October 1980 an 
upper gastrointestinal series with small bowel follow through 
was conducted which revealed that the esophagus, stomach and 
duodenal bulb were normal with no abnormalities noted in the 
jejunum through the ileum.  On physical examination in March 
1982 no abnormalities of the abdomen or viscera were noted on 
clinical evaluation and x-rays.  In May 1985 the veteran 
injured his left wrist in a fall.  X-rays were interpreted to 
reveal an avulsion fracture of the tubercle of the navicular 
bone.  Treatment involved a thumb spica cast.  When the 
veteran was seen for orthopedic consultation later in May 
1985 there was no pain on palpation over the fracture site.  
In June 1985 it was noted that x-rays disclosed healed 
fracture.  There was no pain on palpation or range of motion 
of the left thumb at that time.  

On the authorized audiological evaluation at the time of 
entry into active service in 1975 pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
-
5
LEFT
25
10
5
-
15

Additional audiograms conducted during service reflect an 
overall increase in the auditory thresholds levels at all 
Hertz frequencies.  In March 1981 the veteran was seen with 
complaints of right ear hearing loss of three days duration.  
The assessment was bilateral otitis media.  

On the authorized audiological evaluation in March 1982 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
15
25
LEFT
30
15
5
15
25

The latest audiological evaluation which is of record was 
conducted in May 1984.  At that time pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
35
35
LEFT
25
10
15
30
30

The May 1984 evaluation report also reflects that the 
auditory thresholds at all but one frequency, reflected an 
increase over the data recorded on a reference audiogram in 
December 1982.  

Of record are private medical records which reflect that when 
the veteran was seen with chest pain in July 1988, an upper 
gastrointestinal series and kidneys, urethra and bladder, 
revealed no abnormalities in the esophagus, stomach, duodenal 
bulb and duodenal C-loop.  An oral cholecystogram conducted 
in September 1988 also was normal.  

A private hospital report dated in September 1992 reflects 
that the veteran presented with a sudden onset of severe 
epigastric, lower substernal chest pain, which was constant 
and sharp in nature.  It was noted that he had been seen in 
the emergency room in August 1992 with similar problems and 
he had had approximately five attacks since that time.  The 
veteran gave a history of similar symptoms, with some gas or 
bloating, occurring approximately once a month, for 15 years.  
There was no associated nausea, vomiting, fever or chills.  
The veteran reported that on one occasion, induced vomiting 
had provided instant relief.  No abnormalities were revealed 
on abdominal x-rays and ultrasound in September 1992.  The 
impression was epigastric pain, right upper quadrant 
discomfort, rule out gallstones, other possibilities include 
gastritis, possibly related to food allergy, and mild 
constipation.  The veteran was seen again in November 1992 
for acute epigastric pain, diagnosed as gastritis.  

Private medical records dated in March 1993 through August 
1993 reflect treatment for recurrent epigastric pain.  On 
panendoscopy conducted in April 1993 the impression was 
hiatus hernia with hypersecretion, reflux esophageal spasm.  
Final diagnosis in April 1993 was reflux esophagitis, hiatus 
hernia.  When the veteran was seen in June 1993 and in August 
1993 the assessment was probable food intolerance, allergy.  
An abdominal ultrasound was conducted in July 1993 which 
revealed no significant abnormalities.  Records dated in July 
1994 reflect that the veteran was seen for cramping 
epigastric pain, diagnosed as acute esophageal spasm.  

In March 1995 the veteran was seen with bilateral hand 
numbness.  On neurological evaluation in April 1995 he 
reported that sitting at the computer aggravated his 
symptoms.  The impression was absent ulnar sensory response 
bilaterally, most likely due to thoracic outlet syndrome, 
with sensory ulnar neuropathy less likely.  In January 1996 
he had an additional neurologic evaluation for pain in the 
right arm with tingling in the fourth and fifth fingers 
bilaterally since January 1995.  The impression was deceased 
amplitude of ulnar sensory action potential bilaterally, 
which represented an improvement over the previous 
electromyogram (EMG), and was considered most likely due to 
old thoracic outlet syndrome.  

A VA orthopedic examination was conducted in August 1997.  
The veteran reported his history of left wrist injury in 
service with "trouble" since that time.  Currently he noted 
the left wrist did not bother him except in cold weather.  He 
reportedly felt some pain.  Physical examination of the left 
wrist was unremarkable.  There was full range of motion in 
all directions, with no tenderness and strong grasp.  X-rays 
revealed the navicular bone was well healed with no 
significant soft tissue swelling, and no evidence for 
avascular necrosis. 

Service Connection Claims

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Stomach Disorder

On consideration of the veteran's claim for service 
connection for a stomach disability the current medical 
evidence reflects treatment beginning several years after 
service, for symptoms referable to the digestive system, 
which have been variously diagnosed as gastritis, and food 
allergy.  Thus the initial criteria of a plausible claim, 
medical evidence of a current disability, is satisfied.  
Additionally, service medical records demonstrate the veteran 
was treated on multiple occasions for digestive disorders, 
most frequently diagnosed as gastroenteritis.  Nevertheless, 
the record does not reflect competent evidence of a medical 
nexus between any current disorder and an injury or disease 
in service.  

In this regard the veteran has reported a history of similar 
symptoms for 15 years.  Although evidentiary assertions by 
the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, the exception 
to this principle is where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The veteran, who is not a 
medical professional is not competent to provide a medical 
opinion relating his current disability to service, or to the 
reported continuity of symptomatology since service.  See, 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Similarly, the private medical examiner's 
reiteration of the history provided by the veteran does not 
constitute medical evidence of a medical nexus. LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).  Thus, in the absence of 
competent supporting evidence the claim for service 
connection for a stomach disability is not plausible.  

Hearing Loss 

For purposes of VA benefits, impaired hearing is considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or the auditory threshold for at least three of 
those frequencies is 26 decibels or greater, or speech 
recognition scores, using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (1999).

Despite the veteran's reports of hearing loss, and service 
medical records reflecting increasing auditory thresholds at 
all levels, none of the veteran's audiological evaluations, 
including the most recent findings recorded in 1984, meets 
the regulatory criteria for hearing loss disability as 
defined for purposes of VA benefits.  Inasmuch as the veteran 
has presented no competent evidence of a current disability, 
the essential element of a plausible service connection claim 
is lacking.  Thus the claim must be denied as not well-
grounded.  

Entitlement to an Initial Rating for Residuals of Left 
Navicular Fracture Greater Than 10 Percent.

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In addition it is determined that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, 4.2, and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned. 

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20. 

The current medical evidence reflects that residuals of left 
navicular fracture are manifested by subjective reports of 
pain associated with cold weather, with clinical findings of 
full left wrist range of motion, no associated tenderness, 
and strong grasp, and radiographic findings of well healed 
bone, with no significant soft tissue swelling and no 
evidence for avascular necrosis.  

The veteran's left wrist disability is currently evaluated by 
analogy to the provisions of Diagnostic Code 5215, pertaining 
to limitation of wrist motion.  Under Code 5215 a 10 percent 
rating is provided where dorsiflexion is limited to less than 
15 degrees, or palmar flexion is limited in line with the 
forearm.  No greater rating is available under Code 5215.  A 
higher evaluation for limitation of wrist motion requires 
evidence of favorable ankylosis pursuant to Diagnostic Code 
5214.  Inasmuch as this criterion clearly is not reflected by 
the medical evidence of record, increased rating is not 
warranted under Code 5214.  Further, in view of the 
examination findings of full range of motion, the 10 percent 
rating currently assigned under Code 5215 adequately reflects 
consideration of pain in the evaluation of the veteran's left 
wrist disability.  Finally, it is noted that the record 
provides no evidence, or even at claim, that the neurological 
symptoms referable to the left hand are related to the 
service-connected injury.  The latter are bilateral in nature 
and have been considered by the medical examiners to be 
attributable to thoracic outlet syndrome.  

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence does not create a reasonable 
doubt regarding the current level of this disability.  The 
evidence does not reflect the presence of more severe 
symptomatology such as would warrant a higher evaluation.  
Accordingly, it is determined that the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's service-connected residuals of left 
navicular fracture.  


ORDER

The claims for service connection for a stomach disability 
and bilateral hearing loss are denied as not well-grounded.

An initial evaluation greater than 10 percent for residuals 
of left navicular fracture is denied.  


REMAND

In November 1996 the RO denied the veteran's applications to 
reopen his service connection claims for service connection 
for left and right shoulder disabilities, left and right 
elbow disabilities, right wrist disability and status post 
septoplasty, on the basis that there was no reasonable 
possibility that the new evidence, submitted in connection 
with each claim would change the outcome of the previous 
denial.
 
In this regard it is noted that in September 1998, the Court 
of Appeals for the Federal Circuit (Federal Circuit) decided 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In that case, the Federal Circuit expressly rejected the 
standard for determining whether new and material evidence 
had been submitted sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Federal 
Circuit held that there is no requirement that in order to 
reopen such a claim the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed. Id.  Instead, the Federal Circuit, 
citing to the language of 38 C.F.R. § 3.156(a), declared that 
the evidence need only be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Indeed, the Federal Circuit reviewed the history of 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed and concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision. Id. at 1363.

In light of Hodge, which clearly changes the standard of 
review for applications to reopen previously denied claims on 
the basis of new and material evidence, this case should be 
remanded to the RO for their consideration.


1.  The RO should review the appellant's 
application to reopen his claims for 
service connection for left and right 
shoulder disabilities, left and right 
elbow disabilities, right wrist 
disability and status post septoplasty, 
on the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, including the 
Federal Circuit's decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

2.  If any determination remains adverse 
to the appellant, he and his 
representative must be furnished a 
supplemental statement of the case which 
contains a summary of the applicable laws 
and regulations, with appropriate 
citations, and a discussion of how such 
laws and regulations affect the 
determination. 38 C.F.R. § 19.29.  The 
veteran should be given an opportunity to 
respond thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

